DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on June 15, 2021. 
Claims 1 and 15 are pending. 


Response to Arguments
1.	Applicant's arguments with respect to amended claims 1 and 15 have been fully considered but they are not persuasive.

Claim Rejection -35 USC § 103
Summary of Arguments:
	Regarding to Claim 1 and 15, applicant argues that the prior art does not disclose the amended claim limitation of “wherein the decoding of the coding units in the plurality of largest coding units comprised in the current picture comprises: decoding coding units in largest coding units comprised in the upper scanning unit according to a processing order of the coding units in the largest coding units comprised in the upper scanning unit after completion of decoding of coding units in largest coding units comprised in the lower scanning unit according to a processing order of the coding units in the largest coding units comprised in the lower scanning unit”.

Examiner’s Response:
	Examiner respectfully disagrees.It is noted that Hong et al. discloses the claim limitations, as follows:
wherein the decoding of the coding units in the plurality of largest coding units comprised in the current picture comprises: decoding coding units in largest coding units (i.e. LCU in Fig 5) comprised in the upper scanning unit (i.e. block in Fig 2) according to a processing order of the coding units in the largest coding units comprised in the upper scanning unit after completion of decoding of coding units in largest coding units comprised in the lower scanning unit according to a processing order of the coding units in the largest coding units comprised in the lower scanning unit. (i.e. Fig. 2c shows the scan order from the bottom right block to the upper left block. Fig. 5 shows the scan order of CUs within the LCUs of 503 is performed from the lower CU to the upper CU. Fig. 2c show upper left block with scan order 14 is scanned after the lower block with scan order 9. Since each block can be partitioned into LCU and further CU as shown in Fig. 5. Therefore, it is clearly the LCUs or CUs in the upper left block with scan order 14 are scanned after the LCUs or CUs in the lower block with scan order 9);(Fig. 2 and 5, para[0052], [0088])

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Segall (US Publication No. 2013/0016786 A1) in view of Jung et al. (US Publication No. 2013/0336396 A1) and Hong et al.  (US Publication No. 2012/0243614 A1).

       	Regarding claim 1, 
Segall meets the claim limitations, as follows:
A video decoding method comprising: 
receiving a bitstream of an encoded video (i.e.  receive bitstream 500)(Fig. 20)
obtaining, from the bitstream, shape information of one or more scanning units comprised in a current picture (i.e. Fig. 7 shows the tiles. Fig. 9 shows the encoding of additional information in bitstream including the number of columns in a tile and the number of rows in a tile, which defines the shape of tiles as shown in Fig. 7.)(Fig. 7 and  9A, para[0047],[0053]-[0056]), the one or more scanning units consisting of a predetermined number of adjacent largest coding units from among a plurality of largest coding units split from the current a picture (i.e. The macroblocks (e.g., , the shape information indicating a number of largest coding units in a single row in the scanning unit (i.e. the number of column in a tile in Fig. 9A or num_column_minus1)(Fig. 7 and 9A, [0066]-[0067]) and a number of largest coding units in a single column in the scanning unit (i.e. the number of rows in a tile in Fig. 9A or num_rows_minus1)( Fig. 7 and 9A, [0066]-[0067]), 
determining a shape of the one or more scanning units of the current picture, based on the obtained shape information (i.e. The number of columns and number of rows in a tile);(Fig. 7 and 9A, para[0047] and [0056]), a scanning unit among the one or more scanning units of the current picture consisting of NxM largest coding units, wherein at least one of N and M is larger than 1, N indicates the number of largest coding units in a single row in the scanning unit (i.e. num_column_minus1), and M indicates the number of largest coding units in a single column in the scanning unit (i.e.  num_column_minus1 and num_rows_minus1 determine the LCUs in each tile. If tiles are being used in the encoding and decoding, then num_column_minus1 and num_rows_minus1 are greater than 0. )(Fig. 7, para[0047],[0056], [0066]-[0067])
 obtaining, from the bitstream, processing order information of the one or more scanning units of the current picture (i.e. a decoding order flag 510 in the bitstream to indicate whether the bitstream 500 is provided in the manner indicated by FIG. 18, or in a manner indicated by FIG. 19.);(Fig. 18-20, para[0093]-[0095])
determining a processing order of the one or more scanning units of the current picture, based on the processing order information of the one or more scanning units (i.e. The flag indicates that the decoding is to be performed in a raster scan order across at least two tiles. Fig. 18 shows each tile is provided in a raster scan order (e.g., Tile A, Tile B, Tile C, Tile D, Tile E, Tile F, Tile G, Tile H, Tile I) within each frame (e.g., picture).);(Abstract and Fig. 18-20, para[0093]-[0095]) 
Segall does not explicitly disclose the following claim limitations:
an order of performing processing from the lower scanning unit to the upper scanning unit;
determining a processing order of coding units in a largest coding unit among largest coding units comprised in the one or more scanning units; and
decoding coding units in the plurality of largest coding units comprised in the current picture according to the determined processing order of the one or more scanning units and the determined processing order of coding units in largest coding units comprised in the one or more scanning units,
wherein the determining of the processing order of coding units in a largest coding unit among largest coding units comprises:
determining the coding units by splitting at least one of a height and a width of the largest coding unit among largest coding units comprised in the one or more scanning units; and
determining as a processing order of the coding units in the largest coding unit a first order of performing processing in a rightward direction from a left coding unit to a right coding unit in a row of the coding units or a second order of performing processing in a leftward direction from the right coding unit to the left coding unit in the row of the coding units.
wherein the decoding of the coding units in the plurality of largest coding units comprised in the current picture comprises: decoding coding units in largest coding units comprised in the upper scanning unit according to a processing order of the coding units in the largest coding units comprised in the upper scanning unit after completion of decoding of coding units in largest coding units comprised in the lower scanning unit according to a processing order of the coding units in the largest coding units comprised in the lower scanning unit.
However, in the same field of endeavor Jung et al. discloses the deficient claim limitations, as follows:
determining a processing order of coding units in a largest coding unit among largest coding units comprised in the one or more scanning units (i.e. a scanning order and scan indices of the coding units having a tree structure within the maximum coding unit 1900 may be defined as the order of from the coding units having a depth of 2 to the coding units having a depth of 3 as shown in Fig. 19. );(Fig. 19, para[0256])
 decoding coding units in the plurality of largest coding units comprised in the current picture (i.e. the coding units within the maximum coding unit 1900) according to the determined processing order of the one or more scanning units and the determined processing order of coding units in largest coding units comprised in the one or more scanning units (i.e. Fig. 5 shows the decoder 500 for decoding 
wherein the determining of the processing order of coding units in a largest coding unit among largest coding units comprises:
determining the coding units by splitting at least one of a height and a width of the largest coding unit among largest coding units comprised in the one or more scanning units (i.e. Fig. 19 shows a maximum coding unit 1900 is splitted into multiple coding units using a tree structure. ); (Fig. 19, para[0254]-[0256])
determining as a processing order of the coding units in the largest coding unit a first order of performing processing in a rightward direction from a left coding unit to a right coding unit in a row of the coding units or a second order of performing processing in a leftward direction from the right coding unit to the left coding unit in the row of the coding units  (i.e. a scanning order and scan indices of the coding units having a tree structure within the maximum coding unit 1900 may be defined as the order of from the coding units having a depth of 2 to the coding units having a depth of 3 as shown in Fig. 19. Here the scanning order shown as arrow in Fig. 19 performs from left to right direction. );(Fig. 19, para[0256])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Segall’s tile A-D with Jung’s teaching to further split LCU into CU and decode CUs 
Segall and Jung et al. do not explicitly disclose the following claim limitations:
an order of performing processing from the lower scanning unit to the upper scanning unit;
wherein the decoding of the coding units in the plurality of largest coding units comprised in the current picture comprises: decoding coding units in largest coding units comprised in the upper scanning unit according to a processing order of the coding units in the largest coding units comprised in the upper scanning unit after completion of decoding of coding units in largest coding units comprised in the lower scanning unit according to a processing order of the coding units in the largest coding units comprised in the lower scanning unit.
However, in the same field of endeavor Hong et al. discloses the deficient claim limitations, as follows:
an order of performing processing from the lower scanning unit to the upper scanning unit (i.e. Fig. 2c shows the scan order from the bottom right block to the upper left block. Fig. 5 shows the scan order of CUs within the LCUs of 503 is performed from the lower CU to the upper CU);(Fig. 2 and 5, para[0052], [0088])
wherein the decoding of the coding units in the plurality of largest coding units comprised in the current picture comprises: decoding coding units in largest coding units (i.e. LCU in Fig 5) comprised in the upper scanning unit (i.e. block in Fig 2) according to a processing order of the coding units in the largest coding units comprised in the upper scanning unit after completion of decoding of coding units in largest coding units comprised in the lower scanning unit according to a processing order of the coding units in the largest coding units comprised in the lower scanning unit. (i.e. Fig. 2c shows the scan order from the bottom right block to the upper left block. Fig. 5 shows the scan order of CUs within the LCUs of 503 is performed from the lower CU to the upper CU. Fig. 2c show upper left block with scan order 14 is scanned after the lower block with scan order 9. Since each block can be partitioned into LCU and further CU as shown in Fig. 5. Therefore, it is clearly the LCUs or CUs in the upper left block with scan order 14 are scanned after the LCUs or CUs in the lower block with scan order 9);(Fig. 2 and 5, para[0052], [0088])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Segall’s scanning order of tile A-I with Hong’s teaching on the scanning order of CUs to scan tiles from tile I up to tile A (Fig. 18), the motivation being to allowing changing the scan order according to the availability of blocks for reconstruction in video decoding and coding (Hong para[0013]-[0014]).

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 1, as a video encoding method is a reverse process of video decoding method of claim 1.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATE H LUO/Primary Examiner, Art Unit 2488